DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17, with 11-12 cancelled in the present amendment) in the reply filed on 4/30/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fromovich (US 2013/0089834).
Fromovich shows an arrangement for positioning in and/or on an implant comprising an abutment post (Fig. 20F) connected to a conical cap (109), the abutment post having a first anti-twisting device (113) and the conical cap having a second anti-twisting device (“matching cap or crown”; [0129]), wherein the abutment post has a conical section with a conical outer surface (as seen in Fig. 20F) to be complementary to a conical inner surface of a conical recess of the conical cap in such a manner that the conical cap can be placed on the conical section so as to at least partially receive the conical section in its conical recess (cap abutment interaction concept best seen in Fig. 20E; [0129]), wherein the inner surface of the conical cap and the outer surface of the abutment post are inclined in such a manner that the conical cap can be connected to the abutment post by a friction locking between the inner surface and the outer surface in a tension-resistant and/or captive and/or safe-to-chew manner (Fig. 20E best shows the inclines and [0129] discusses the friction fit between the two in this manner), wherein the first anti-twisting device comprises a multi-sided or polygonal prism (113), which rests on an upper base 
Dahlstrom similarly teaches an abutment arrangement wherein mating conical surfaces of the system may have differing inclines/inclined relative to one another ([0025]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the relative angles of the conical surfaces in Fromovich as taught by Dahlstrom in order to provide a stronger friction fit ([0025]).  This also establishes incline angles as a results effective variable for producing a stronger friction fit and vice versa.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fromovich/Dahlstrom's conical angles in order to arrive at 1 to 8 degrees or 5.8 degrees as claimed in 3 and 4 or the required forces to 2 N to 80 N, or 30 N as claimed in 6 and 7 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
With respect to claim 2, wherein the conical cap is connected exclusively by frictional locking to the abutment post in a tension-resistant and/or captive and/or safe-to-chew manner ([0129]), wherein the conical cap is not connected to the abutment post by an adhesive bond and/or form fit in a tension- resistant manner (friction fit as detailed in [0129]).  With respect to claim 5, wherein the frictional locking between the abutment post and the conical cap takes place in a lower region of the conical cap which faces the only one opening of the conical cap (Fig. 20E for instance shows that the cap extends 
With respect to claim 14 and 15, the Office takes official notice that including a tip with a solid pin projecting therefrom or external threads on the cap are both well known structures in the dental implant art, particularly for allowing attachment of additional devices or handling of the cap, and providing a better attachment to a prosthesis for instance.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fromovich in view of Dahlstrom as applied to claim 8 above, and further in view of Rogers et al. (US 2004/0209226).
Fromovich/Dahlstrom discloses the device as previously described above and the upper cavity is closed, but fails to show with respect to claim 9, wherein the first lateral force locking device is cylindrical and has a free upper end; and with respect to claim 10, wherein the second lateral force locking device comprises a cylindrical cavity.
Rogers similarly teaches a dental implant abutment system wherein the abutment (top of 120 and 240 in Fig. 15; seen assembled in Fig. 16) has a cylindrical first lateral force locking device with a free upper end (at 252 in Fig. 15) that is received in a cylindrical cavity second lateral force locking device (at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772